—Judgment unanimously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), is sufficient to support defendant’s conviction of burglary in the first degree and assault in the second degree. The trial court properly refused defendant’s request to charge criminal trespass in the second degree as a lesser included offense of burglary in the first degree (see, People v Blim, 63 NY2d 718). Defendant was not deprived of a fair trial by prosecutorial misconduct (see, People v Galloway, 54 NY2d 396; People v Plant, 138 AD2d 968, lv denied 71 NY2d 1031). (Appeal from Judgment of Genesee County Court, Morton, J. —Burglary, 1st Degree.) Present—Denman, P. J., Green, Law-ton, Fallon and Boehm, JJ.